Exhibit 10.18

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE is made as of July 19, 2013 by and
between Harry R. Holland, III (“You” or “Your”) and Seacoast National Bank (the
“Company”).

In consideration of the promises and conditions set forth below, and intending
to be legally bound, you and the Company agree as follows:

1. Resignation of Employment. You acknowledge you have resigned your employment
with the Company effective as of July 19, 2013 (the “Resignation Date”).

2. Payment and Benefits. In consideration of your signing, delivering and not
revoking this Agreement and the Post-Employment Release Agreement (as described
below) and complying with their terms, the Company will undertake the following:

(a) the Company will accept your resignation from employment as of the
Resignation Date and hereby releases you from the obligation to provide further
services under the Executive Employment Agreement executed between you and the
Company on or about January 2, 2007 (the “Employment Agreement”), except that
the covenants contained in Section 6 of the Employment Agreement shall continue
in force as modified herein;

(b) The Company agrees to reduce the time period for the restriction under the
covenant not to compete contained in the first paragraph of Section 6(a) of the
Employment Agreement from two (2) years following the termination of employment
to one (1) year from the Resignation Date.

(c) The Company agrees to reduce the time period for the restriction under the
covenant not to solicit employees contained in the second paragraph of
Section 6(a) of the Employment Agreement from a potential term of two (2) years
following the termination of employment to one (1) year from the Resignation
Date.

(d) The Company agrees to offer you the opportunity to enter into an agreement
to provide consulting services to the Company as an independent contractor
following the Effective Date.

(e) The Company agrees that the 55,810 shares of Company restricted stock
granted pursuant to the Seacoast Banking Corporation of Florida 2008 Long-Term
Incentive Plan (the “Incentive Plan”) on or about August 23, 2011, shall be
vested in accordance with the terms of the Plan on the Effective Date of this
Agreement.

You acknowledge that, absent this Agreement, you would not be entitled to the
covenants and agreements being offered by the Company in this Section 2 are you
would otherwise be entitled to receive and that those covenants and agreements
are valuable and sufficient consideration for your covenants and agreements,
including the waiver and release, contained in this Agreement.

3. Waiver and Release.

(a) In exchange for the covenants and agreements made to you in this Agreement,
and as material inducement to the Company to enter into this Agreement, you, on
behalf of yourself, you estate, heirs, legal representatives, successors in
interest and assigns, hereby WAIVE, RELEASE and



--------------------------------------------------------------------------------

FOREVER DISCHARGE the Company and/or its related persons from any and all
claims, obligations, causes of action, contracts, rights and liabilities of
every kind, whether or not you know them to exist, which you ever had or may
have, including, without limitation, those arising out of your employment with
the Company or termination of that employment. This WAIVER and RELEASE includes,
but is not limited to, any claim for unlawful discrimination under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act of
1990, 42 U.S.C., 1981, and the Family and Medical Leave Act of 1993, and any
violation of any other federal, state or local constitution, statute, rule,
regulation, ordinance, or common law principle or for breach of contract,
wrongful discharge, tort or other wrong of any kind. This release does not,
however, release the right to enforce this Agreement, your entitlement to
amounts in which you already have vested in retirement plans, or any right you
may otherwise have to indemnification pursuant to Company by-laws or insurance
policies.

(b) If you violate this Agreement by filing or bringing any claims, grievances,
or lawsuits contrary to this Paragraph, you will, except to the extent that such
requirement is prohibited by the ADEA, pay all costs and expenses of the Company
and/or related persons in defending against such charges, claims or actions
brought by you or on your behalf.

(c) As referred to in this Agreement, “the Company and/or related persons”
includes the Company, its parents, subsidiaries, affiliates and divisions, their
respective successors and assigns, and all of their respective past and present
directors, officers, representatives, shareholders, agents, attorneys, and
employees, whether as individuals or in their official capacity, and the
respective heirs and personal representatives of any of them.

(d) This release and release is binding on you, your estate, heirs, legal
representatives, successors in interest and assigns. It does not apply to
(i) any ADEA claim based upon events, acts, omissions that may occur after the
date that you sign this Agreement or (ii) any claim brought by you to enforce
the Company’s obligations under this Agreement.

4. Review Period. You have a period of 21 days to review and consider this
Agreement. The Company will keep the offer open for that period of time. IN THE
EVENT THAT YOU EXECUTE THIS WAIVER BEFORE THAT TIME, YOU CERTIFY BY SUCH
EXECUTION THAT YOU KNOWINGLY AND VOLUNTARILY WAIVED THE RIGHT TO THE FULL 21-DAY
CONSIDERATION PERIOD, FOR REASONS PERSONAL TO YOU, WITH NO PRESSURE BY ANY
COMPANY REPRESENTATIVE TO DO SO. YOU ARE HEREBY ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE YOU SIGN THIS AGREEMENT.

5. Revocation; Effective Date. You have the right to revoke this Agreement
within 7 days of signing it. Your notice of revocation must be in writing and
addressed and delivered to Chuck Olsson, Seacoast National Bank, 815 Colorado
Avenue, Stuart, Florida 34994 by hand-delivery or by certified mail, return
receipt requested and it must be received by Mr. Olsson by the end of the 7-day
period. This Agreement will not be effective or enforceable against the Company
until the eighth day after it has received your signed copy of this Agreement,
assuming that you do not revoke the Agreement during that period. That will be
the “Effective Date” of this Agreement. If you revoke this Agreement, it will
not become effective, and you will not receive the Payment or other benefits
provided for in this Agreement. No payment or other provision of benefits will
be due from the Company under this Agreement until you have executed the
Post-Employment Release Agreement and the revocation period for that agreement
has passed without your having revoked it.

6. Non-Competition. You hereby ratify and agree to abide by the terms of the
covenant not to compete contained in the first paragraph of Section 6(a) of the
Employment Agreement for a period of one (1) year from the Resignation Date and
agree that such provision is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

7. Non-Solicitation of Employees. You hereby ratify and agree to abide by the
terms of the covenant not to solicit employees contained in the second paragraph
of Section 6(a) of the Employment Agreement for a period of one (1) year from
the Resignation Date and agree that such provision is hereby incorporated herein
by reference.

8. Non-Disclosure. You recognize and acknowledge that during the course of your
employment by the Company you have had access to certain confidential
information of the Company and its subsidiaries and affiliates that is not
generally known outside the Bank and is the subject of reasonable efforts to
maintain its confidentiality, including, without limitation, customer lists,
credit information, organization, pricing, mark-ups, commissions, and other
information and that all such information constitutes valuable, special and
unique property of the Company and its subsidiaries and affiliates. Such
information, together with any information regarded as “trade secrets” under
Florida law, is herein referred to as “Confidential Information”. You agree that
you will not disclose or directly or indirectly utilize, in any manner, any such
trade secrets or other Confidential Information for your own benefit or the
benefit of anyone other than the Company and its subsidiaries and affiliates or
disclose trade secrets or other Confidential Information to anyone other than
bank regulatory agencies or to a court upon order thereof. In the event of a
breach or threatened breach by you of the provisions of this Paragraph 8, the
Company or any subsidiary or affiliate of the Company shall be entitled to an
injunction or temporary restraining order preventing you and any others from
disclosing or utilizing, or attempting to disclose or utilize, in whole or in
part, such trade secrets or other Confidential Information. Nothing herein shall
be construed as prohibiting or limiting the Company or any subsidiary or
affiliate of the Company from also exercising any other available rights or
remedies for such breach or threatened breach, including, without limitation,
the recovery of damages from you or others. Nothing herein shall be construed to
limit the definition of “trade secrets” or “confidential information” under
applicable law or to limit the Company’s rights, protections or remedies under
applicable federal, state or local law.

9. Reasonable Restrictions. You recognize and agree that the Company will suffer
irreparable harm in the event that you violate any of the provisions of
Paragraph 6, 7 or Paragraph 8. You and the Company understand and agree that the
purpose of Paragraphs 6, 7 and 8 is to protect the Company’s and its affiliates’
legitimate business interests, as more fully described below, and is not
intended to impair or infringe upon your right to work, earn a living, or
acquire and possess property from the fruits of your labor. You and the Company
acknowledge and agree that the provisions of Paragraphs 6, 7 and 8 intended to
protect the Company’s legitimate business interests from unfair actions and
unfair harm. You hereby acknowledge that the restrictions set forth in
Paragraphs 6, 7 and 8 are reasonable and that they do not, and will not, unduly
impair your ability to earn a living. You agree that the Company may enforce the
provisions of Paragraphs 6, 7 and 8 by obtaining injunctive relief as well as by
obtaining damages for breach and, if the Company prevails in an enforcement
action, that you will pay the Company’s costs and reasonable attorneys’ fees
incurred in prosecuting such action.

10. Confidentiality; Nondisparagement. You shall keep the terms of this
Agreement confidential; provided that you may disclose the restrictions of
Paragraphs 6, 7, and 8 to any potential future employer during the time periods
of such restrictions. You agree not to talk about, write about, discuss or
otherwise publicize the terms or existence of this Agreement at any time to
anyone other than your legal, tax or other financial advisors or immediate
family members, except in response to a subpoena, court directive or otherwise
as required by law. You will not disparage, denigrate or defame the Company
and/or related persons, or any of their business products or services.

11. No Other Assurances. You acknowledge that in deciding to sign this
Agreement, you have not relied on any promises or commitments, whether spoken or
in writing, made to you by any of the



--------------------------------------------------------------------------------

Company’s representative, except for what is expressly stated in this Agreement.
This Agreement constitutes the entire understanding and agreement between you
and the Company, and replaces and cancels all previous agreements and
commitments, whether spoken or written, in connection with the matters described
except that the covenants contained in Section 6 of the Employment Agreement
shall continue in force according to their terms as described and modified in
this Agreement.

12. Governing Law; Jurisdiction; Jury Trial Waiver. This Agreement shall be
governed by and enforced in accordance with the laws of the State of Florida,
without regard to its conflicts of law principles. Any action arising out of or
relating to this Agreement may, at the election of the Company, be brought and
prosecuted only in that State, and in the event of such election, you consent to
the jurisdiction and venue of any courts of or in such jurisdiction and waive
trial by jury.

13. Modification in Writing. This Agreement cannot be changed or modified except
by written agreement signed by both you and a Company authorized representative.

14. No Admission of Liability. Nothing in this Agreement constitutes an
admission of any unlawful act or liability of any kind by the Company and/or
related persons, or by anyone acting under their supervision or on their behalf.
This Agreement may not be used or introduced as evidence in any legal
proceeding, except to enforce its terms.

15. Severability. The covenants and other provisions set forth in this Agreement
shall be considered and construed as separate and independent covenants and
provisions. Should any part or provision of this Agreement be held invalid, void
or unenforceable in any court of competent jurisdiction, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement. If any portion of the covenants
contained in this Agreement is found to be invalid or unenforceable by a court
of competent jurisdiction because its duration, the definition of activities or
the definition of information covered is considered to be invalid or
unreasonable in scope, the invalid or unreasonable term shall be redefined, or a
new enforceable term provided, such that the intent of both parties in agreeing
to the provisions of this Agreement will not be impaired and the provision in
question shall be enforceable to the fullest extent of the applicable laws.

The Parties hereby agree to all of the above terms and signify their agreement
by their signatures below.

I have read this Settlement and General Release Agreement. I understand all of
its terms and I agree to those terms.

 

/s/ Harry R. Holland, III

Harry R. Holland, III July 10, 2013             Date Signed

 

SEACOAST NATIONAL BANK By:  

/s/ Dennis S. Hudson, III

Name: Dennis S. Hudson, III Title: Chief Executive Officer Date: July 10,
2013            